 


109 HR 1663 IH: To amend the Internal Revenue Code of 1986 to permanently extend the 15-year recovery period for the depreciation of certain leasehold improvements.
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1663 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Shaw (for himself, Mr. Jefferson, Mr. Foley, Mr. Ford, Mr. English of Pennsylvania, Mr. Boehner, Mr. Blunt, Mr. Abercrombie, Mr. Simmons, Mr. Holt, and Mr. Gary G. Miller of California) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to permanently extend the 15-year recovery period for the depreciation of certain leasehold improvements. 
 
 
1.Permanent extension of 15-year recovery period for depreciation of certain leasehold improvementsSection 168(e)(3)(E)(iv) of the Internal Revenue Code of 1986 (defining 15-year property) is amended by striking placed in service before January 1, 2006. 
 
